Citation Nr: 0840693	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  02-01 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before the 
undersigned at a videoconference hearing held in November 
2003.  The Board remanded the case in April 2004.

In a February 28, 2007, decision, the Board denied service 
connection for PTSD.  The veteran appealed the February 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a March 2008 Order, the Court granted 
a joint motion to remand filed by the parties to the case, 
and vacated and remanded the case to the Board.  

The joint motion accepted by the Court essentially found that 
the issue of service connection for psychiatric disability 
other than PTSD had been reasonably raised by the record, and 
required further evidentiary development.  Although normally 
such a "reasonably raised" claim would be referred by the 
Board to the RO for appropriate action, the joint motion 
appears to conclude that the Board has jurisdiction over the 
issue, including to the extent of ordering further 
evidentiary development.  For this reason, the Board has 
listed both issues on the title page of this action.

The issue of service connection for psychiatric disability 
other than PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have PTSD.




CONCLUSION OF LAW

The veteran does not have PTSD that is due to service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the adjudication of the 
veteran's claim, VA collectively provided him with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in March 2001, December 2002, and March 2006 
correspondences; the latter correspondence addressed the 
information and evidence necessary to establish an initial 
disability rating and effective date in the event the 
veteran's claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  His claim was last 
readjudicated in a September 2006 supplemental statement of 
the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
In this regard, the veteran reports that he was 
psychiatrically hospitalized at a private facility in the 
1970s.  Notably, however, although he has authorized VA to 
obtain records from other sources of treatment, he has not 
authorized VA to obtain records from the referenced private 
facility.  The Board notes that the duty to assist is not a 
one-way street, and an appellant must do more than passively 
wait for assistance when he has information essential to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  Given the 
veteran's refusal to authorize VA to obtain records from the 
referenced facility, the Board concludes that VA has 
fulfilled its duty to assist him in obtaining records.

In addition, the veteran was afforded VA examinations in June 
2001 and September 2002.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

On March 7, 2002, 38 C.F.R. § 3.304(f) was amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).  As will be discussed in further detail below, the 
veteran's claim fails because the evidence does not establish 
the critical element of the presence of PTSD.



Factual background
 
The service treatment records are silent for any reference to 
psychiatric complaints or findings.

A June 1981 VA medical certificate records the veteran's 
contention that he was depressed and unemployed.  He denied 
suicidal thoughts.  He reported using Lithium from 1975 to 
1976 starting with psychiatric hospitalization during a 
divorce.  The veteran also reported experiencing insomnia 
since returning from Vietnam.  The examiner did not report 
mental status findings, but diagnosed the veteran as having 
PTSD.  VA treatment records for July 1981 through September 
1981 show treatment for psychiatric problems such as 
nightmares and temper outbursts he attributed to Vietnam 
experiences; he was prescribed Lithium, but the treating 
clinicians did not diagnose PTSD.

VA treatment records for April 1997 to June 1997 document the 
veteran's attempts to stop using alcohol.  He reported that 
he was diagnosed with manic depression in 1980, and asserted 
that he probably also had PTSD; he denied using medication or 
receiving treatment for psychiatric problems.

The veteran attended a June 2001 VA psychiatric examination, 
at which time he reported that he had "been a nut all [his] 
life."  He attributed his divorce and current sleep 
disturbances to his period of service, and indicated that he 
experienced insomnia and other symptoms about a week after 
returning from Vietnam.  He reported past alcohol dependence.  
He denied any current psychiatric treatment.  The examiner 
noted that the veteran was able to discuss his alleged 
Vietnam stressors without distress.  

Mental status examination disclosed that the veteran was 
alert, oriented, and appropriately dressed.  His memory was 
intact.  No speech or thought process abnormalities were 
evident.  He denied suicidal and homicidal ideation, as well 
as any psychotic symptoms.  His concentration and ability to 
abstract were unimpaired.  His judgment was considered 
intact.  The examiner diagnosed the veteran as having alcohol 
dependence in sustained full remission.  The examiner 
specifically concluded that the veteran's symptoms were of 
insufficient number or severity to sustain a diagnosis of 
PTSD, or any anxiety disorder.

In a June 2002 statement, A. B., the veteran's former spouse, 
related her observations of his symptoms since approximately 
1984, and concluded that in her opinion, he had PTSD.

The veteran received private psychiatric counseling from E. 
Szafraniec, M.D., Ph.D., in September 2002.  The veteran 
reported nightmares about Vietnam, and overreactions to 
situations he perceived as threatening.  He also reported 
distrusting people and an inability to discuss his emotional 
pain.  After a mental status examination, Dr. Szafraniec 
diagnosed the veteran as having PTSD based on the "emotional 
history" supplied by the veteran, and the 1981 diagnosis.

The veteran underwent VA psychiatric examination in September 
2002, which was conducted by a panel of two psychiatrists.  
He explained that he "didn't say things the way they really 
were in the last interview."  The examiners noted that his 
recollection of alleged stressors differed in some respects 
from those elicited at the previous VA examination.  The 
veteran reported experiencing anxiety and insomnia.  He 
reported a period of hospitalization in 1974 and 1975 and 
treatment for substance abuse in 1997 and 1998, but denied 
any psychiatric treatment since 1975.  Mental status 
examination disclosed findings similar to those elicited 
during the June 2001 examination.  The examiners diagnosed 
the veteran as having an anxiety disorder, not otherwise 
specified, and alcohol dependence in sustained full 
remission.  The examiners noted that although the veteran did 
report some anxiety symptoms, those symptoms were 
insufficient in number and severity to meet the criteria for 
either PTSD or a major mood disorder.  As an example, they 
noted that the veteran's description of hearing songs that 
take him back 30 years do not represent "flashbacks" for 
supporting a diagnosis of PTSD.  They also noted that he 
presented for the examination with a relaxed demeanor, that 
he used no psychiatric medication, and that he did not 
participate in any mental health treatment.  The examiners 
also noted that the veteran discussed his claimed Vietnam 
stressors with no apparent distress.   

In statements on file, the veteran contends that he has PTSD, 
and experiences every symptom associated therewith recognized 
by the medical profession.  At his November 2003 hearing 
before the undersigned, the veteran testified that since 
service, he had become a loner.  He believed he had PTSD.

Analysis

After review of the evidence on file, the Board finds that 
the preponderance of the evidence shows that the veteran does 
not have PTSD.  The evidence in support of the veteran's 
claim consists of the opinion reflected in the June 1981 
medical certificate, and the opinion of Dr. Szafraniec.  
Neither opinion, however, addressed how the veteran's 
symptoms supported a diagnosis of PTSD.  Both opinions 
instead noted that the veteran reported experiencing 
stressful events in service, documented certain complaints 
such as nightmares about Vietnam and overreactions to 
perceived threats, and then diagnosed PTSD.  Interestingly, 
the treatment records following the June 1981 diagnosis do 
not continue the diagnosis of PTSD.  Neither opinion even 
addressed whether the veteran met the full criteria to 
support a diagnosis of PTSD.  This deficiency is crucial 
because, in contrast, the VA examiners reviewed the veteran's 
symptomatology in detail, and concluded that the veteran 
simply did not have the type and frequency of symptoms to 
justify a diagnosis of PTSD.  The September 2002 examiners in 
particular provided specific examples of how certain symptoms 
reported by the veteran did not meet the criteria for 
establishing a PTSD diagnosis.

The Board acknowledges that the veteran and his former spouse 
are competent to report noticing psychiatric symptoms.  The 
U.S. Court of Appeals for the Federal Circuit has also held 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board 
finds, however, that PTSD is not a medical condition subject 
to identification by a layperson.  The Board notes in this 
regard that in Jandreau, the Federal Circuit used a broken 
leg as an example of a medical condition capable of lay 
identification.  Whether symptoms including nightmares, 
isolative tendencies and overreactions constitute PTSD is, in 
the Board's opinion, a medical question.  The Board notes 
that this is supported by the September 2002 examination 
opinion which notes that certain symptoms claimed by the 
veteran in fact do not support a PTSD diagnosis.  Moreover, 
even if PTSD were a medical condition subject to lay 
identification, the Board finds that the opinions of the June 
2001 and September 2002 VA examiners are of far greater 
probative value than the lay diagnoses offered by the veteran 
and his former spouse. 

In short, the June 1981 and September 2002 opinions in favor 
of the claim contain no rationale for the diagnosis of PTSD.  
The June 2001 and September 2002 opinions against the claim 
(the latter of which involved a panel of two psychiatrists) 
specifically addressed whether the symptoms reported and/or 
demonstrated by the veteran actually met the pertinent 
criteria for establishing a PTSD diagnosis.  Given that the 
latter opinions offered a clear and detailed rationale for 
their conclusions, and that the June 1981 opinion and the 
September 2002 opinion by Dr. Szafraniec are, in contrast, 
conclusory in nature, the Board affords greater probative 
value to the former opinions.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim).  The Board accordingly finds that the 
evidence as a whole shows that the veteran does not have 
PTSD.

In sum, given that the probative evidence of record shows 
that the veteran does not have PTSD, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board notes that as the veteran's claim must be denied 
given the absence of a probative diagnosis of PTSD, it is not 
necessary to address whether his claimed stressor incidents 
are verified or verifiable.

The Board lastly notes that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991) that a remand by the Court is not merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the reasons or bases requirement of 
38 U.S.C. § 7104(d)(1), but rather is meant to entail a 
critical examination of the justification for the decision.  
The Board's analysis has been undertaken with Fletcher in 
mind, but will point out that although the joint motion found 
that the Board's February 2007 decision failed to provide an 
adequate statement of reasons or bases for the denial of the 
claim for PTSD, the joint motion itself failed to articulate 
the claimed deficiency.  Rather, it appears the joint motion 
used the PTSD issue as a mechanism to prompt the Board's 
consideration of a "reasonably raised" claim for a separate 
disorder.  The Board reminds the parties to the joint motion 
that in such a motion, it is the responsibility of both 
represented parties to state clearly the purpose of the 
remand and to set forth detailed directions to describe the 
action the Board should take upon remand.  See Forcier v. 
Nicholson, 19 Vet. App. 414, 426 (2006).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The joint motion accepted by the Court essentially concluded 
that the evidence appeared to reasonably raise the issue of 
service connection for a psychiatric disorder other than 
PTSD.  The joint motion noted in this regard that the veteran 
received psychiatric treatment as early as 1975 for 
psychiatric symptoms he attributed to service, and that the 
September 2002 examiners diagnosed the veteran as having an 
anxiety disorder.  The joint motion concluded that VA should 
consider whether the record reasonably raised a claim for a 
psychiatric disorder other than PTSD.  The joint motion 
continued by indicating that if the Board did determine that 
such a claim was reasonably raised by the record, the Board 
should undertake any indicated development, including 
providing the veteran with a VA examination.

On review of the record, and particularly given that the 
joint motion itself has raised the matter, the Board finds 
that the issue of service connection for psychiatric disorder 
other than PTSD has been reasonably raised by the record.  
The Board also finds that further development of this issue 
is required, including VA examination of the veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to the issue of service 
connection for psychiatric disability 
other than PTSD.  The letter must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, and which part, if any, 
the RO will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO then should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disorder.  All indicated studies should 
be conducted.  With respect to any 
psychiatric disorder identified, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the psychiatric 
disorder is etiologically related to 
service or was present within one year of 
the veteran's discharge therefrom.  The 
veteran's claims file must be made 
available to the examiner for review.  

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue of service connection for 
psychiatric disability other than PTSD.  
If the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


